Citation Nr: 0007624	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  95-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1987 to 
July 1987 and from January 1988 to July 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The May 1995 rating decision denied service connection for a 
right ankle disability and a left ankle disability.  The June 
1997 Board decision affirmed the denial of service connection 
for a left ankle disability and remanded the case to obtain 
additional medical records and a VA examination of the right 
ankle disability.  The August 1998 rating decision denied 
service connection for a right ankle disability, a back 
disability, and arthritis, and denied reopening the claim for 
service connection for a left ankle disability.  

The representative's May 1997 statement raised an inferred 
claim for service connection for pes planus, based upon 
aggravation in service.  This matter is referred to the RO.  


REMAND

This case must be remanded for a travel board hearing and a 
statement of the case.  

The veteran's June 1999 statement canceled the scheduled 
travel board hearing and reserved the right to reschedule a 
hearing in the future.  The veteran's March 2000 letter 
requested a new travel board hearing after his VA medical 
appointment in late April 2000.  

This matter is remanded to the RO for further development as 
follows:  

The RO should schedule a travel board 
hearing for the veteran.  The RO, by 
letter, should inform the veteran and his 
representative of the date, time, and 
location of the hearing.  All efforts 
made should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.  

Thereafter, if appropriate, the case should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



